 1   David A. Birdsell
 2
     216 North Center
     Mesa, AZ 85201
 3   (480) 644-1080 / (480) 644-1082(fax)
 4

 5                       IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF ARIZONA
 6
                                     PHOENIX DIVISION
 7
      In re:                                        )        Chapter 7
 8
                                                    )
 9    Scottsdale Pet Suite Llc,                     )        Case No. 2:20-bk-00020-DPC
10                                                  )
                                                    )        REPORT OF TRUSTEE’S SALE
11
                              Debtor.               )
12

13
               I, David A. Birdsell, trustee, make report of sale of certain assets of the debtor at

14   Trustee’s Sale held on October 30, 2020 via Telephone Conference:
15
     PURCHASER:             WILLIAM REESER
16
     DESCRIPTION            6 TVS
17
     OF ASSETS
18   SOLD:
19
     PRICE: $300.00
20
               The trustee reports that he has received payment of the purchase price.
21

22
     November 29, 2020                                    /s/ David A. Birdsell
23   DATE                                               David A. Birdsell, Trustee
24

25

26

27

28
     [TRUSTEE’S REPORT OF NO OBJECTIONS] - 1



     Case 2:20-bk-00020-DPC          Doc 74 Filed 11/29/20 Entered 11/29/20 12:27:26             Desc
                                     Main Document    Page 1 of 1
